NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1


               United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Argued September 5, 2008
                                 Decided December 1, 2008

                                          Before

                           JOEL M. FLAUM, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

No. 07‐2898

FE DIGITAL INVESTMENTS                             Appeal from the United States District
LIMITED,                                           Court for the Northern District of 
           Plaintiff‐Appellee,                     Illinois, Eastern Division.

      v.                                           No. 06 C 4807

LYRIC HUGHES HALE,                                 Milton I. Shadur, Judge.
         Defendant‐Appellant.


                                        O R D E R

       FE Digital Investments Limited sued Lyric Hughes Hale for breach of contract and
common law fraud when it learned that the financial statements attached to its agreement
to  purchase  stock  in  Hale’s  company  (China  Online)  were  erroneous  despite  her
representations that the statements contained no material inaccuracies.  The district court
granted  summary  judgment  to  FE  Digital.    Hale’s  appeal    contends  that  summary
judgment was inappropriate because she submitted evidence that FE Digital’s reliance on
the financial statements was unjustifiable in light of Hale’s pre‐purchase disclosures that
No. 07-2898                                                                                    2

the statements had not been audited and “were not necessarily up‐to‐date.”  Because Hale’s
disclosures  did  not  nullify  the  representations  in  the  agreement  that  the  financial
statements were accurate, we conclude that this evidence does not create a triable issue of
fact as to reliance.  We also find that Hale has waived or forfeited her argument that FE
Digital cannot recover on its fraud claim due to unclean hands by not raising it before the
district court.  Therefore, we affirm the district court’s grant of summary judgment.

                                     I.  BACKGROUND

      On September 18, 2001, Victor Chu, as Director of FE Digital, purchased shares of
China Online for $1.5 million pursuant to a Subscription Agreement between FE Digital,
China Online, and Hale.  That agreement stated, in relevant part:

       Section 2.5 Financial Statements. The financial statements attached hereto as Exhibit
       2.5 (the “Financial Statements”) (i) do not contain or reflect any material inaccuracies
       or discrepancies, (ii) disclose a true and fair view of the financial position of the
       Company both as at 31 July 2001 and, (subject to changes required to reflect the
       normal day to day operation of the business of the Company between 1 August 2001
       and the Closing Date, which operation has not resulted in the Company incurring
       any liabilities [A] other than in the normal course of business or [B] which may or
       could adversely effect the ability of the Company to carry on business or which if
       disclosed to the Investor would materially influence the Investors decision to invest
       in the Company), the Closing Date, and (iii) have been prepared in accordance with
       United Statesʹ generally accepted accounting principles and practice subject to the
       absence of footnote disclosures and to normal year‐end adjustments. Other than (i)
       the  amount  of  US$1,168,670.05  specified  in  the  Financial  Statements  as  “Total
       Accounts Payable,” (as adjusted by virtue of the matters referred to in (ii) above of
       this Section 2.5) (ii) the amount specified in Section 5.1(b) of this Agreement, and (iii)
       the expenses specified in the Monthly Expense Summary (as defined below), there
       are no other debts or liabilities of the Company that will become due and owing
       prior to December 31, 2001.

      Hale, the founder and CEO of China Online, executed the Subscription Agreement
on behalf of China Online and in her individual capacity.  Pursuant to the agreement, Hale
produced a copy of China Online’s July 31, 2001 financial statements.  Hale testified in her
deposition that she neither reviewed the actual numbers nor verified their accuracy with
China Online’s financial team.  At some point before the purchase, Hale told Chu that “the
No. 07-2898                                                                                        3

accounting in the company was not necessarily up‐to‐date” because China Online could
not pay its accounting firm, and it had not been able to complete an audit.

       After receiving and reviewing the financial statements, FE Digital entered into the
agreement  and  purchased  the  shares.    On  November  5,  2001,  China  Online’s  new
comptroller advised FE Digital that the numbers in the July 31, 2001 financial statements
were “preliminary and unaudited and obviously have errors.”  These “errors” amounted
to an overstatement of China Online’s net asset value to the tune of $1.8 million.  Although
the financial statements produced as part of the Subscription Agreement represented that
China  Online’s  total  equity  as  of  July  31,  2001  was  $688,355,  it  turned  out  that  China
Online’s actual total equity as of that date was negative $1,089,184.

        At the time she executed the Subscription Agreement, Hale also signed a letter of
undertaking, in which she personally promised to sell the stock purchased by FE Digital
for $1.5 million within eighteen months of the closing unless certain other events (such as
the sale of China Online) occurred.  Those other events did not occur and Hale, though she
did try, did not find an investor to purchase FE Digital’s stock.  Hale contends that her
efforts to find new investors were thwarted by Chu.

       FE Digital filed suit against Hale, alleging three claims: (1) that Hale breached the
Subscription Agreement when she provided inaccurate financial statements; (2) that Hale
breached the letter of undertaking because she failed to sell FE Digital’s shares for $1.5
million; and (3) that Hale committed common law fraud through her misrepresentations
in the financial statements.  The district court granted FE Digital’s motion for summary
judgment  on  the  fraud  claim  and  the  claim  relating  to  the  breach  of  the  Subscription
Agreement, which entitled FE Digital to relief that rendered the remaining claim moot.
Hale appeals.

                                         II.  ANALYSIS

        Summary judgment is appropriate if “there is no genuine issue as to any material
fact and . . . the moving party is entitled to judgment as a matter of law.”  Fed. R. Civ. P.
56(c).  We review the district court’s grant of summary judgment de novo, construing the
evidence in the light most favorable to Hale, the non‐movant.  Brademas v. Indiana Hous. Fin.
Auth., 354 F.3d 681, 685 (7th Cir. 2004).  The parties agree that Illinois law governs this
dispute.
No. 07-2898                                                                                        4

       A.  Common Law Fraud Claim

         Hale argues that summary judgment was inappropriate on the fraud claim because
she raised a genuine issue of fact regarding Chu’s reliance (and by proxy, FE Digital’s) on
the erroneous financial figures.  Under Illinois law, in order for a plaintiff to prevail on a
claim of fraudulent misrepresentation, he or she must establish the following elements: (1)
a false statement of material fact; (2) known or believed to be false by the person making
it; (3) an intent to induce the plaintiff to act; (4) action by the plaintiff in justifiable reliance
on the truth of the statement; and (5) damage to the plaintiff resulting from such reliance.
Doe v. Dilling, 888 N.E.2d 24, 35‐36 (Ill. 2008).  A plaintiff must prove common law fraud
with “clear and convincing evidence.” Avery v. State Farm Mut. Auto. Ins. Co., 835 N.E.2d
801, 856 (Ill. 2005).

         In fraudulent misrepresentation cases, the reliance by the plaintiff “must be justified,
i.e., he must have had a right to rely.”  Soules v. General Motors Corp., 402 N.E.2d 599, 601
(Ill. 1980).  Although the question of whether a plaintiff’s reliance was reasonable is usually
a factual question left for the jury, “where it is apparent from the undisputed facts that only
one  conclusion  can  be  drawn,  the  question  becomes  one  for  the  court.”    Neptuno
Treuhand‐Und Verwaltungsgesellschaft Mbh v. Arbor, 692 N.E.2d 812, 819 (Ill. App. Ct. 1998).

        The Subscription Agreement states that the attached financial statements did “not
contain or reflect any material inaccuracies or discrepancies [and] disclose[d] a true and fair
view of the financial position of the Company both as at 31 July 2001.”  Chu claims he
believed this  representation that the numbers were accurate and relied on the accuracy of
the  financial  statements  when  he  agreed  to  buy  the  shares.    Hale  contends  that  Chu
understood the company was in financial trouble and therefore Chu could not actually
have relied on the financial statements.  Her proof in support of this is her testimony that
at some point before Chu’s purchase of the shares, she told him “the accounting in the
company  was  not  necessarily  up‐to‐date”  because  China  Online  could  not  pay  its
accounting firm, and had not been able to complete an audit.  According to Hale, Chu
assured her that an audit could be performed at a later date.

       Hale makes no argument that the representations in the Subscription Agreement do
not create a right to rely on the accuracy of the financial statements.   Rather, Hale argues
that Chu’s reliance on those statements was unjustifiable in light of Hale’s pre‐purchase
disclosures.    “To  find  justifiable  reliance,  the  court  considers  whether  the  party  was
reasonable in relying on his adversaryʹs representation in light of the facts within his actual
No. 07-2898                                                                                          5

knowledge  and  any  he  might  have  discovered  by  the  exercise  of  ordinary  prudence.”
D.S.A Fin. Corp. v. County of Cook,  801 N.E.2d 1075, 1081 (Ill. App. Ct. 2003).  But the relying
party must have knowledge of material facts.  See Miller v. William Chevrolet/GEO, Inc.,  762
N.E.2d 1, 9 (Ill. App. Ct. 2001) (“The law will not allow a person to enter into a transaction
with eyes closed to material facts and then claim fraud by deceit.”) (emphasis added).  So
the question is whether Hale’s disclosures informed Chu (or provided information that
would put a reasonable person on notice) that contrary to the assertions in the Subscription
Agreement, the financial statements were in fact completely erroneous.  We do not think
they do.  Hale’s disclosures–that the company’s accounting was not up to date and that it
had  not been  able to  complete an audit–did not provide  material  facts that  nullify the
specific representations in the Subscription Agreement that the July 31, 2001  financial
statements were accurate.  Nor does Hale contend that Chu could have discovered the true
financial health of the company himself.  Cf. Chicago Export Packing Co. v. Teledyne Indus.,
Inc., 566 N.E.2d 326, 329 (Ill. 1990) (“[A] person may not enter into a transaction with his
eyes  closed  to  available  information  and  then  charge  that  he  has  been  deceived  by
another.”).

       Hale also argues that Chu’s claim of reliance is  undermined by the fact that FE
Digital (through Chu) continued to invest money in China Online even after Chu learned
the July 31, 2001 financial statements were inaccurate.  We acknowledge that FE Digital’s
behavior is somewhat odd but Hale cites no authority for the proposition that FE Digital’s
post‐purchase  actions  (in  November  2001)  are  probative  of  whether  it  relied  on  the
financial statements in September 2001.  Cf. Miller,  762 N.E.2d at 9 (“A plaintiff may not
generally  rely  on  representations  made  when  the  plaintiff  has  ample  opportunity  to
ascertain  the  truth  of  the  matter  before  acting.”)  (emphasis  in  original);  Duran  v.  Leslie
Oldsmobile,  Inc.,  594  N.E.2d  1355,  1363  (Ill.  App.  Ct.  1992)  (“The  reasonableness  of  a
plaintiff’s  reliance  is  determined  at  the  time  such  plaintiff  acts  in  reliance  on  the
misrepresentation.”).  The undisputed facts demonstrate Chu’s reliance on the financial
statements  attached  to  the  Subscription  Agreement  was  reasonable  at  the  time  he
purchased the shares.

       Hale’s related argument that she did not intend to induce Chu to buy shares in
reliance on the financial statements also fails.  This argument is based solely on Hale’s
contention that Chu knew the financial statements were inaccurate, which in turn is based
on Hale’s disclosures.  As stated above, those disclosures do not prove that Chu knew the
financial statements were inaccurate.   As the district court put it, Hale can find no solace
in these disclosures for they “provide no insulation against such a marked violation of the
No. 07-2898                                                                                           6

Agreement’s representations and warranties.”

       B.       Breach of Contract Claims

        Hale’s only argument regarding FE Digital’s breach of contract claims is that FE
Digital purposefully prevented her from selling its shares pursuant to her obligation under
the September 2001 letter of undertaking.  As a result, Hale argues, FE Digital should not
be  allowed  to  recover  on  its  claim  for  breach  of  contract  that  arises  from  the  letter  of
undertaking, or recover any damages resulting from Hale’s breach of the Subscription
Agreement.  Both arguments fail.

        We begin with the breach of contract claim relating to the Subscription Agreement.
The problem with Hale’s argument is that she did not raise it before the district court.  It
is well established that “an issue not first presented to the district court may not be raised
before the appellate court as a ground for reversal.”  Economy Folding Box Corp. v. Anchor
Frozen Foods Corp., 515 F.3d 718, 720 (7th Cir. 2008); see also Reklau v. Merchants Natʹl Corp.,
808 F.2d 628, 629 n.4 (7th Cir. 1986) (“[A] party opposing a summary judgment motion
must inform the trial judge of the reasons, legal or factual, why summary judgment should
not be entered.”) (quoting Liberles v. County of Cook, 709 F.2d 1122 (7th Cir. 1983).  Hale
admits she did not raise this argument in the district court and attempts to circumvent this
problem by arguing (without explanation) that her case is an “exceptional one” in which
“justice demands more flexibility.”  Stern v. United States Gypsum, Inc., 547 F.2d 1329, 1333
(7th  Cir.  1977).    But  this  case  does  not  invoke  that  limited  exception  to  the  rule,  and
therefore, we find Hale either waived or forfeited this argument.

       We turn to Hale’s argument regarding the letter of undertaking.  The district court
denied as moot FE Digital’s motion for summary judgment on its breach of contract claim
relating to the letter of undertaking, and FE Digital has not appealed that ruling.  Therefore,
we need not consider whether FE Digital’s actions prevent it from recovering on that claim.

                                       III.  CONCLUSION

       The judgment of the district court is AFFIRMED.